310 S.W.3d 777 (2010)
Jason M. TWEEDY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70279.
Missouri Court of Appeals, Western District.
June 1, 2010.
*778 Mark A. Grothoff, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Robert J. Bartholomew, Esq., Jefferson City, MO, for respondent.
Before Division One: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Jason Tweedy appeals the denial of his Rule 29.15 motion, following an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the denial of post-conviction relief.
AFFIRMED. Rule 84.16(b).